   Case 1:19-cr-00072-CMH Document 2 Filed 01/24/19 Page 1 of 4 PageID# 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division
                                                                                                2019
UNITED STATES OF AMERICA                                                              ,             -J
                                                                                    O.a. iv'.ii'i' i f.-./onT
                                                                                       j      \,i

                                                            Case No. 1:19-mj-38

ALBERT MCDANIEL LYLES,                                      Hon. Theresa Carroll Buchanan



      Defendant.


                              AFFIDAVIT IN SUPPORT OF A
                  CRIMINAL COMPLAINT AND ARREST WARRANT


      I, Jesse A. Adams,being duly swom,depose and state as follows:

                                      INTRODUCTION


          1.   I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives(ATF),and have been since April 2018. I am currently assigned to the Washington

Field Division's Falls Church Group II. My assignments include investigating individuals who

are involved in the illegal possession and transfer offirearms, violent crimes involving firearms,

and armed narcotics trafficking. Prior to my appointment with the ATF,I was a swom law

enforcement officer with the United States Marshals Service for over four years, and a swom

law enforcement officer with the Commonwealth of Virginia for over seven years.

       2.      This affidavit is submitted in support of a criminal complaint and arrest warrant

charging ALBERT MCDANIEL LYLES (hereafter"LYLES")with possession ofa firearm with

an altered or obliterated serial number,in violation of Title 18, United States Code, Section

922(k).
   Case 1:19-cr-00072-CMH Document 2 Filed 01/24/19 Page 2 of 4 PageID# 3




       3.      This affidavit does not contain every fact known to me regarding this

investigation, but rather contains information necessary to demonstrate probable cause in

support ofthe above-referenced criminal complaint and arrest warrant. The facts and

information contained in this affidavit are based on my personal knowledge and information

obtained from other law enforcement officers. All observations referenced in this affidavit that


were not personally made by me were relayed to me by the person(s) who made such

observations or in reports that detailed the events described by that person(s).

                                     PROBABLE CAUSE


      A.      Traffic Stop Conducted on LYLES

       4.      On or about October 28,2018, at approximately 09:03 am. Military Police from

Marine Corps Base(MOB)Quantico conducted a traffic stop ofLYLES' vehicle for speeding

on Russell Road approaching Gate 4 for MCB Quantico. The traffic stop occurred in Prince

William County, which is within the Eastern District of Virginia. LYLES was the only

occupant in the vehicle. Military Police smelled the odor of marijuana omitting from the

vehicle and conducted a search of LYLE's vehicle. Approximately one ounce of what appeared

to be marijuana, a brown hand rolled cigarette containing what appeared to be marijuana, and a

black Ruger Model LCP .380-caliber semi-automatic pistol with a partially obliterated serial

number were found during the search ofLYLES' vehicle. The pistol contained a magazine

loaded with four .380 rounds. The pistol had the serial number heavily scratched off but imder

certain light conditions it was legible. NCIS and ATF agents later examined the firearm and

determined that the serial number appears to be 375 40411. An NCIC check ofthe firearm was

conducted to make sure the firearm was not stolen. It returned with negative results. The

                                                2
   Case 1:19-cr-00072-CMH Document 2 Filed 01/24/19 Page 3 of 4 PageID# 4




firearm was sent to the ATF laboratory to positively identify the serial number and conduct a

Trace Summary offirearm.

      B.      Interview of LYLES


       5.      On October 28,2018, at approximately 12:00 pm law enforcement agents with

Marine Corps Criminal Investigative Division(CID)and Naval Criminal Investigative Service

(NCIS)conducted an interview of LYLES. LYLES was advised of his Miranda rights which he

waived in writing prior to the start ofthe interview. LYLES stated that he purchased the firearm

that was in his possession for approximately $250.00 from an unknown individual in Waldorf,

Maryland. LYLES stated he could not remember specifically where he bought the firearm,

other than that the purchase took place in Waldorf, Maryland. LYLES stated that he used the

firearm for deer hunting to put the deer out ofits misery after the deer was shot with a rifle or

shotgun. LYLES stated that he knew it was a felony to carry a firearm with an obliterated serial

number,but he purchased the firearm anyways because it was cheap. Regarding the marijuana

in his vehicle, LYLES stated that he had smoked a marijuana cigarette early that morning prior

to the contact with law enforcement.


       6.      LYLES stated that he was entering MCB Quantico with the intention of meeting

with an individual in order to trade a Yamaha All-Terrain Vehicle(ATV)for a Honda

motorcycle. LYLES stated that he meet this individual on Facebook, who he only knows at

"Michael," and set up a meeting to make the trade.

                                        CONCLUSION


       7.      Based upon the foregoing,I submit there is probable cause to conclude that on

and around October 28, 2018,in Prince William County, Virginia, within the Eastern District of
    Case 1:19-cr-00072-CMH Document 2 Filed 01/24/19 Page 4 of 4 PageID# 5




 Virginia, ALBERT MCDANIEL LYLES did unlawfully, knowingly possess a firearm, which

had the manufacturer's serial number removed, obliterated, or altered, and had been transported

in interstate commerce.,in violation of Title 18, United States Code, Section 922(k).




                                                    Jess^er^. Adams
                                                    Special Agent
                                                    Bureau of Alcohol, Tobacco, Firearms and
                                                    Explosives


Su^sci^bed and sworn to before me on January 24, 2019:
                                                    fs/
                                 Theresa Carroll Buchanan
                                 United States Magistrate Judge
The Honorable Theresa Carroll Buchanan
United States Magistrate Judge




                                                4
